        Case 3:20-cv-08162-JD Document 1 Filed 11/19/20 Page 1 of 11



 1   GRIMM, VRANJES & GREER LLP
     GREGORY D. STEPHAN, Esq. (SBN 134906)
 2   E-mail: gstephan@gvgllp.com
     MATTHEW MORACHE, Esq. (SBN 216253)
 3   E-mail: mmorache@gvgllp.com
     550 West C Street, Suite 1100
 4   San Diego, CA 92101-3532
     Tel: (619) 231-8802 Fax: (619) 233-6039
 5
     Attorneys for Plaintiff
 6   NORTH AMERICAN CAPACITY INSURANCE
     COMPANY
 7
 8                       UNITED STATES DISTRICT COURT
 9                    NORTHERN DISTRICT OF CALIFORNIA
10
11   NORTH AMERICAN CAPACITY                  Case No.:
     INSURANCE COMPANY,
12                                            NORTH AMERICAN CAPACITY
                  Plaintiff,                  INSURANCE COMPANY’S
13                                            COMPLAINT FOR EQUITABLE
           v.                                 SUBROGATION AND
14                                            DECLARATORY JUDGMENT
     EVEREST NATIONAL
15   INSURANCE COMPANY,                       Trial Date: None set
16                Defendant.
17
18         Comes     now,      NORTH     AMERICAN         CAPACITY       INSURANCE
19   COMPANY (hereinafter referred to as “Plaintiff” or “NAC”) and pleads the
20   following allegations on information and belief in support of its Complaint herein.
21         1.     NAC, through the present action seeks reimbursement from
22   EVEREST NATIONAL INSURANCE COMPANY (hereinafter referred to as
23   “Defendant” or “Everest”) monies spent by NAC in settlement of the case entitled
24   Paul Ryan Associates v. 44 Normandie, LLC, San Francisco County Superior
25   Court Case No. CGC-09-486995 (consolidated with Case No. CGC-09-487339)
26   (“Underlying Action”), that were in excess of the NAC policy limit.
27         2.     NAC further seeks a judicial declaration that the NAC policy at issue
28   is exhausted and that any award against NAC’s and EVEREST’s mutual insured,
                                            1
     COMPLAINT
           Case 3:20-cv-08162-JD Document 1 Filed 11/19/20 Page 2 of 11



 1   Paul Ryan Associates, Inc. dba Ryan Associates (hereinafter referred to as “Ryan
 2   Associates”) in an appeal currently before the California Court of Appeal be
 3   deemed damages that are covered under the EVEREST policy.
 4                                     JURISDICTION
 5           3.    Plaintiff,   NORTH      AMERICAN        CAPACITY        INSURANCE
 6   COMPANY is now, and at all relevant times was, a corporation existing under the
 7   laws in the state of New Hampshire with its principal place of business in New
 8   Hampshire. NORTH AMERICAN CAPACITY INSURANCE COMPANY is
 9   and, at all relevant times was, an insurance carrier eligible to do business as an
10   insurer in the state of California.
11           4.    Plaintiff is informed and believes and thereon alleges that Defendant,
12   EVEREST NATIONAL INSURANCE COMPANY is a corporation organized
13   and existing under the laws of the state of Delaware with its principal place of
14   business in New Jersey. Plaintiff is further informed and believes and thereon
15   alleges that EVEREST NATIONAL INSURANCE COMPANY is and at all times
16   relevant was, an insurance carrier eligible to do business as an insurer in the state
17   of California.
18           5.    The true names and capacities, whether individual, corporate,
19   partnership, associate or otherwise of defendants Does 1-50, inclusive are
20   presently unknown to Plaintiff. Plaintiff upon information and belief alleges that
21   each of the Doe defendants may be responsible in some manner for the events and
22   happenings herein referred to and legally caused the damages alleged by Plaintiff
23   in its Complaint. Plaintiff will seek to amend this Complaint and set forth the true
24   names and capacities of discovered Doe defendants when their identities become
25   known to Plaintiff.
26           6.    The amount in controversy is in excess of $75,000.
27   ///
28   ///
                                              2
     COMPLAINT
           Case 3:20-cv-08162-JD Document 1 Filed 11/19/20 Page 3 of 11



 1           7.     The Court has diversity jurisdiction under 28 U.S.C. Section 1332, as
 2   Plaintiff is domiciled in New Hampshire and the Defendant is domiciled in
 3   Delaware and New Jersey.
 4                                          VENUE
 5           8.     Plaintiff is informed and believes and thereon alleges that the acts
 6   and/or omissions at issue in this litigation took place in this judicial district within
 7   the state of California. The Underlying Action is pending in this judicial district.
 8   Venue therefore, lies with this Court as a substantial part of the events which are
 9   subject to the claims asserted herein are located and/or took place in this judicial
10   district.
11               FACTUAL ALLEGATIONS RELEVANT TO ALL CLAIMS
12           9.     Plaintiff incorporates by reference each and every allegation
13   contained above as though fully set forth herein.
14                                   Policies of Insurance
15           10.    Plaintiff, NAC, issued Commercial General Liability Insurance
16   Policy No. PNG0000393-06 to Ryan Associates for the period of July 1, 2008 to
17   July 1, 2009 (hereinafter referred to as the “NAC Policy). The NAC Policy
18   provides a primary insurance limit of $1,000,000 per occurrence.
19           11.    Plaintiff is informed and believes and thereon alleges that Defendant,
20   EVEREST issued Excess Policy No. 71R7000082-081 to Ryan Associates
21   (hereinafter referred to as the “Everest Policy”) for the period of July 1, 2008 to
22   July 1, 2009. The Everest Policy provides Ryan Associates with $9,000,000 in
23   coverage over the limits of policy’s Scheduled Underlying Insurance. The Everest
24   Policy identifies the NAC Policy as the Scheduled Underlying Insurance.
25           12.    Catlin Specialty Insurance Company insured Linbeck Group, LLC
26   (“Linbeck”) for Linbeck’s work at issue in the Underlying Action.
27   ///
28   ///
                                               3
     COMPLAINT
           Case 3:20-cv-08162-JD Document 1 Filed 11/19/20 Page 4 of 11



 1                                 The Underlying Action
 2           13.   44 Normandie, LLC purchased 44 Normandie Terrace in San
 3   Francisco, California (the “Property”) during the early to mid-2005 and planned
 4   an extensive remodel (the “Project”). 44 Normandie, LLC hired Ryan Associates
 5   as the general contractor for the Project and entered into a Construction Agreement
 6   governing the Project on November 14, 2005 (the “Construction Agreement”).
 7           14.   On or about November 22, 2005, 44 Normandie, LLC entered into a
 8   written agreement with Linbeck for Linbeck to act as “Owner’s Representative”
 9   during construction.
10           15.   In April 2009, after approximately three and half years on the Project,
11   44 Normandie, LLC terminated its contract with Ryan Associates.
12           16.   On or about the same date, 44 Normandie, LLC initiated suit against
13   Ryan Associates in San Francisco County Superior Court alleging, among other
14   things, defective construction and property damage at the Project. 44 Normandie,
15   LLC’s Complaint states causes of action for: Breach of Contract, Breach of
16   Covenant of Good Faith and Fair Dealing, Negligence Per Se – Statutory
17   Violations of Contractors License Laws, and Unfair Business Practices – Business
18   and Professions Code Section 17200.
19           17.   Ryan Associates tendered its defense of the Underlying Action to
20   NAC. NAC agreed to defend Ryan Associates under Policy No. PNG0000393-
21   06.
22           18.   The Underlying Action went to trial at the conclusion of which a total
23   judgment of $17,525,899.55 was awarded against Ryan Associates. The total
24   judgment consisted of the following categories of damages awarded: (1) Repair
25   Costs Damages After Credits and Off-Sets ($4,016,230.55); (2) Pre-Judgment
26   Interest ($1,271,744.00); (3) Costs of Suit and Attorney Fees ($12,237,925.00);
27   and Post-Judgment Interest ($129.22). In addition, a supplemental award of
28   $67,376.00 in pre-judgment interest was obtained by 44 Normandie, LLC which
                                           4
     COMPLAINT
           Case 3:20-cv-08162-JD Document 1 Filed 11/19/20 Page 5 of 11



 1   covered the period from October 26, 2018 to the December 21, 2018 hearing on
 2   the motion for entry of judgment. That amount was paid, less the supplemental
 3   interest award at that hearing. NAC then paid $129.22 in supplemental interest,
 4   plus seven (7) days post-judgment interest, on the supplemental award at 10% per
 5   annum.
 6           19.   Over the course of litigation NAC incurred in excess of
 7   $7,868,532.00 in defense expense. This amount does not include amounts that
 8   have be incurred to respond to an appeal filed on behalf of Linbeck.
 9           20.   As part of the litigation strategy for Ryan Associates’ defense,
10   counsel retained to defend Ryan Associates filed cross-claims against the various
11   subcontractors and suppliers that were responsible for construction at the Project.
12   The net amount of settlements obtained by Ryan Associates from third parties was
13   $12,549,684.00. The amounts of the settlement demands to the third parties
14   pursuant to express indemnity obligations by defense counsel were calculated
15   based on the estimated total exposure to Ryan Associates, and by extension NAC,
16   for the various categories of potential damages that may be awarded including
17   repair costs, pre-judgment interest and costs of suit/prevailing party attorneys’
18   fees. The Ryan Associates’ third-party demands also took into account the defense
19   expense incurred by NAC as those amounts are also recoverable pursuant to
20   express indemnity.
21           21.   The combined total for all payments by NAC in the Underlying
22   Action was $25,411,028.77. Of this amount, the net repair costs damage award
23   comprises 15.8051%; the pre-judgment and post-judgment interest payments
24   comprise 5.0052%; the combined award of plaintiff’s cost of suit and attorney fees
25   comprises 48.1599%; and the estimated total defense costs comprises 31.0298%.
26           22.   The percentages of the amounts comprising each category of the total
27   damages and expense were then used determine the allocation of third-party
28   ///
                                             5
     COMPLAINT
           Case 3:20-cv-08162-JD Document 1 Filed 11/19/20 Page 6 of 11



 1   recoveries.    Thus, the categories of damages and expense were allocated a
 2   corresponding percentage of the subcontractor recoveries as follows:
 3                 A.    Net Repair Costs Damages from Judgment:
 4
                         $     4,016,230.55
 5                             1,983,490.11 (15.8051% of recovery x $12,549,684)
                         $     2,032,740.44
 6
 7                 B.    Pre-Judgment and Post-Judgment Interest:
 8
                         $     1,271,873.22
 9                               628,136.78 (5.0052% of recovery x $12,549,684)
10                       $       643,736.44

11                 C.    Plaintiff’s Cost of Suit and Attorney Fees:
12
                         $     12,237,925.00
13                              6,043,915.26 (48.1599% of recovery x $12,549,684)
14                       $      6,194,009.74

15                 D.    Total Defense Costs and Fees (estimated):
16
                         $     7,885,000.00
17                             3,894,141.85 (31.0298% of recovery x $12,549,684)
18                       $     3,990,858.15

19           23.   In sum, because the settlement demands to the third-party
20   indemnitees were based on projected liability for not only damages to repair the
21   Project, but also liability for prevailing party fees and costs, prejudgment interest
22   and NAC’s defense expense incurred on behalf of Ryan Associates, those
23   recoveries were allocated to each category by the same method.
24           24.   After applying the amounts recovered to the various categories of
25   expense incurred in defending and settling the Underlying Action, the net
26   judgment for repair costs damages payable under the per occurrence policy limit
27   of the NAC Policy was $2,032,740.44. As the per occurrence limit of the NAC
28   ///
                                              6
     COMPLAINT
        Case 3:20-cv-08162-JD Document 1 Filed 11/19/20 Page 7 of 11



 1   Policy is $1,000,000, the amount of covered damages exceeded that limit by
 2   $1,032,740.44.
 3         25.   Everest was timely informed that the net exposure to Ryan Associates
 4   for damages covered by the Everest Policy would exceed the $1,000,000 per
 5   occurrence NAC Policy limit. Accordingly, the excess Everest Policy would be
 6   called upon to contribute to the indemnification of Ryan Associates in the
 7   settlement of the Underlying Action.
 8         26.   Everest disclaimed any obligation to indemnify Ryan Associates in
 9   the Underlying Action.
10         27.   Final judgment in the Underlying Action was entered on December
11   21, 2019.
12         28.   On January 3, 2019, NAC satisfied the judgment against Ryan
13   Associates which included payment of $2,032,740.44 for repair costs damages to
14   the Project. Everest was notified of the exhaustion of the NAC Policy limits.
15         29.   Subsequently, NAC made a demand to Everest for reimbursement of
16   amounts incurred in excess of the NAC Policy limit. Everest again denied any
17   obligation to indemnify Ryan Associates for the claims asserted the Underlying
18   Action.
19                               Catlin/Linbeck Appeal
20         30.   On or about March 12, 2012, 44 Normandie, LLC named Linbeck as
21   defendant in its First Amended Complaint asserting causes of action for: Breach
22   of Contract, Breach of Covenant of Good Faith and Fair Dealing, Negligence Per
23   Se – Statutory Violations of Contractors License Laws, and Unfair Business
24   Practices – Business and Professions Code Section 17200.
25         31.   On or about July 25, 2013, Linbeck named Paul Ryan Associates as
26   a cross-defendant in its First Amended Cross-Complaint asserting causes of action
27   for: Breach of Contract – Third Party Beneficiary, Express Contractual Indemnity,
28   Equitable Indemnity and Contribution and Declaratory Relief.
                                           7
     COMPLAINT
        Case 3:20-cv-08162-JD Document 1 Filed 11/19/20 Page 8 of 11



 1         32.    NAC and Catlin provided a defense to Linbeck for the claims asserted
 2   by 44 Normandie, LLC.
 3         33.    Linbeck and 44 Normandie, LLC entered into a settlement agreement
 4   without adjudicating their respective claims prior to the commencement of the
 5   trial. Per the settlement agreement, Linbeck promised to pay $2,600,000 to 44
 6   Normandie, LLC. The settlement was funded by Catlin.
 7         34.    Catlin subsequently intervened in the case and asserted, in its own
 8   name, the right to recover the fees and costs spent defending and settling the claims
 9   of 44 Normandie, LLC from Ryan Associates.
10         35.    On September 19, 2014, Catlin filed its First Amended Complaint in
11   intervention which incorporated Linbeck’s cross-complaint by reference.
12         36.    Ryan Associates and Catlin filed cross-motions for summary
13   judgment/adjudication on the issue of whether Ryan Associates had an obligation
14   to indemnify or defend Linbeck against the claims asserted by 44 Normandie, LLC
15   pursuant to the Construction Agreement.
16         37.    In a ruling, dated June 23, 2017, the Court granted Ryan Associates’
17   motion and denied Catlin’s motion.
18         38.    In February 2019, both Ryan Associates and Catlin filed notices of
19   appeal on the summary judgment ruling. Ryan Associates appealed the ruling that
20   denied it prevailing party attorneys’ fees pursuant to the terms of the Construction
21   Agreement. Catlin appealed the ruling that it was not entitled to indemnification
22   from Ryan Associates for the claims asserted by 44 Normandie, LLC.
23         39.    Despite the exhaustion of the NAC Policy, NAC continues to provide
24   a defense to Ryan Associates in the Catlin appeal.
25         40.    Notwithstanding Everest’s timely notice of the exhaustion of the
26   NAC Policy, Everest has disclaimed any responsibility for the Catlin appeal.
27         41.    Because the NAC Policy is exhausted for the claims asserted in the
28   Underlying Action, any obligation of Ryan Associates to Linbeck pursuant to the
                                           8
     COMPLAINT
           Case 3:20-cv-08162-JD Document 1 Filed 11/19/20 Page 9 of 11



 1   indemnity provisions of the Construction Agreement, if awarded on appeal, would
 2   be considered damages payable under the Everest Policy.
 3          FIRST CAUSE OF ACTION FOR EQUITABLE SUBROGATION
 4           42.   Plaintiff incorporates by reference Paragraphs 1 through 41 of this
 5   Complaint as fully set forth herein.
 6           43.   NAC contends that Ryan Associates suffered a loss by virtue of the
 7   Underlying Action for which Everest was primarily liable.
 8           44.   The NAC Policy provided a per occurrence limit of $1,000,000 to
 9   Ryan Associates for the claims asserted in the Underlying Action.
10           45.   The Everest Policy provides $9,000,000 in coverage to Ryan
11   Associates over the limits of the NAC Policy.
12           46.   NAC has satisfied the judgment against Ryan Associates in the
13   Underlying Action by virtue of payment of covered damages in the amount of
14   $2,032,740.44. An amount in excess of the NAC Policy limit by $1,032,740.44.
15           47.   NAC did not act as a volunteer in payment of the excess judgment.
16   Rather, NAC was forced to pay the judgment beyond the NAC Policy limit in order
17   to protect its interests as Ryan Associates’ primary insurer due to the failure
18   Everest, and Does 1 through 50, to indemnify Ryan Associates in the Underlying
19   Action beyond the limits of insurance provided by the NAC Policy.
20           48.   Ryan Associates has an assignable cause of action against Everest and
21   Does 1 through 50, which Ryan Associates could have asserted on its own behalf.
22           49.   NAC has suffered damage by its payment of the judgment of
23   $1,032,740.44 in excess of the NAC Policy limit and those damages should
24   rightfully have been paid by Everest and/or Does 1 through 50.
25           50.   Justice requires that the loss in excess of the NAC Policy limit be
26   entirely shifted from NAC to Everest and/or Does 1 through 50, whose equitable
27   positions are inferior to NAC’s because their policies required them to indemnify
28   ///
                                              9
     COMPLAINT
        Case 3:20-cv-08162-JD Document 1 Filed 11/19/20 Page 10 of 11



 1   Ryan Associates in the Underlying Action for amounts exceeding the NAC Policy
 2   limits.
 3             51.   The excess amount paid by NAC to satisfy the judgment in the
 4   Underlying Action for covered damages is a set sum of $1,032,740.44, and the
 5   payment was reasonable and not voluntary.
 6      SECOND CAUSE OF ACTION FOR DECLARATORY JUDGMENT
 7             52.   Plaintiff incorporates by reference Paragraphs 1 through 51 of this
 8   Complaint as fully set forth herein.
 9             53.   This is an action by NAC for a declaratory judgment pursuant to 28
10   U.S.C. Section 2201 and Federal Rules of Civil Procedure Rule 57. An actual
11   controversy exists between NAC and Everest and Does 1 through 50, regarding
12   their respective rights and obligations under the policies of insurance entered into
13   with Ryan Associates.
14             54.   A declaration is necessary and proper at this time so that the parties’
15   dispute may be resolved.
16             55.   NAC seeks a judicial determination that: (a) under the Everest, and/or
17   Does 1 through 50, policy(ies) issued to Ryan Associates, Everest, and/or Does 1
18   through 50, owed a duty to indemnify Ryan Associates in the Underlying Action
19   for amounts in excess of the NAC Policy per occurrence limit, and NAC is entitled
20   to recover from Everest, and/or Does 1 through 50, the amount of $1,032,740.44
21   under the doctrine of equitable subrogation; (b) the NAC Policy limit for the claims
22   asserted in the Underlying Action is exhausted and that NAC has no further
23   obligation to defend or indemnify Ryan Associates in the Underlying Action; and;
24   (c) any damages recovered by Catlin in its appeal of the trial court’s ruling that
25   Catlin was not entitled to indemnification from Ryan Associates in the Underlying
26   Action pursuant to the Construction Agreement be deemed “damages” payable as
27   indemnity within the aggregate limits of the Everest Policy pursuant to Golden
28   ///
                                                10
     COMPLAINT
        Case 3:20-cv-08162-JD Document 1 Filed 11/19/20 Page 11 of 11



 1   Eagle Ins. Co. v. Ins. Co. of the West, 99 Cal. App. 4th 837, 850, 121 Cal. Rptr. 2d
 2   682, 690 (2002).
 3                                          PRAYER
 4          WHEREFORE, NAC prays for judgment against Everest and Does 1
 5   through 50, inclusive, and each of them, as follows:
 6   FOR THE FIRST CAUSE OF ACTION FOR EQUITABLE SUBROGATION
 7          1)      For reimbursement by Everest, and/or Does 1 through 50,
 8   $1,032,740.44 which NAC paid in excess of the NAC Policy limit;
 9          2)      For prejudgment interest thereon;
10   FOR THE SECOND CAUSE OF ACTION FOR DECLARATORY JUDGMENT
11          3)      For a declaratory judgment setting forth NAC’s respective rights to
12   recover the amounts it paid in defending and indemnifying Ryan Associates in
13   excess of the NAC Policy limits from Everest, and/or Does 1 through 50, in
14   accordance with NAC’s contentions as set forth above, plus prejudgment interest;
15   AS TO ALL CAUSES OF ACTION
16          6)      For NAC’s costs of suit incurred herein; and
17          7)      For such other and further relief as the Court may deem just and
18   proper.
19   Dated: November 19, 2020                     GRIMM, VRANJES & GREER LLP
20
21                                                Matthew Morache /s/
                                            By:
22
                                                  Gregory D. Stephan
23                                                Matthew Morache
                                                  Attorneys for Plaintiff
24
                                                  NORTH AMERICAN CAPACITY
25                                                INSURANCE COMPANY
26   W:\Cases\2169956\PLD\C\02290873.DOCX

27
28
                                              11
     COMPLAINT
